Citation Nr: 1117029	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment by the Department of Veterans Affairs from September 2005 to September 2006.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M. I.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks disability compensation under 38 U.S.C.A. § 1151 for a chronic cardiac condition, which he states was caused by the placement of stents by VA in September 2005 and in January and in March 2006.  

The Board finds that further development on the question of informed consent is needed before the claim can be considered on the merits as the record does not contain informed consent for the procedures in September 2005, in January 2006, and in March 2006.  .

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's informed consent agreement for the stenting procedures in September 2005, in January 2006, and in March 2006.  


If the records do not exist or further efforts to obtain the records would be futile, ask the Director of the Lexington VAMC to document the standard protocol for obtaining informed consent from a Veteran, who is to have cardiothoracic surgery and would that protocol have been followed even though the documentation is not in the Veteran's chart.  

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


